 In the Matter of FAIRMONT CREAMERY CoIIPANY, EMPLOYERandGEN-ERAL DRIVERS, HELPERS, WARE1-IOUSEIIEN, DAIRY EJIPLoYFES ANDINSIDE WORKERS UNION, LOCAL 116, A. F. OF L., PETITIONERCase No. 18-R-1706.-Decided February 11, 1947Messrs. J. H. Deemsand E.O. Berg,ofMoorehead, Minn., andMr. S. E. LZlomstad,of Detroit Lakes, Minn., for the Employer.Messrs. J.M. O'LaughlinandJames A. Westbury,of Fargo,N. Dak., for the Petitioner.Mr. David C. Buclza^ter,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor RelationsBoard onNovember 6, 1946, conducted a prehearing election among employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that six of the seven eligible voters castballots, all of which were cast for the Petitioner.Thereafter, a hearing was held at Detroit Lakes, Minnesota, onDecember 19, 1946, before Clarence A. Meter, hearingofficer.Thehearing officer's rulings made at the hearing are free fromprejudicialerror and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERFairmont Creamery Company, a Delaware corporation,is engagedat its plants in various parts of the United States, in the production,processing, and selling of butter, eggs, milk, poultry,and other dairyproducts.The Employer's total annual businessexceeds several mil-lion dollars.We are here concerned only with the Employer's opera-72 N. L.R. B, No. 100.534 FAIRMONT CREAMERY COMPANY535tionsat Detroit Lakes, Minnesota, a sub-branch of the Employer'splant at Moorehead, Minnesota.The Employer, through this sub-branch, buys cream, poultry, and eggs from producers in the imme-diate vicinity of Detroit Lakes.During the first 11 months of 1946,such products, in an amount exceeding $50,000, were transported tothe Moorehead plant for further processing in conjunction with othersimilar products.The latter plant receives 60 percent of its raw mate-rials fromoutside the State of Minnesota and, of the products processedby that plant, 90 percent is shipped to points outside the State, whilethe balance is sold locally at Moorehead and at Detroit Lakes,Minnesota.The Employer admits and we find that it is engaged at its opera-tions inDetroit Lakes, Minnesota, in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, which, in turn, is affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has beencertified by theBoard in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer,withinthe meaningof Section 9 (c) and Section2 (6) and (7) of the. Act.IV.THE APPROPRIATE UNITWe find, in accordance. with the agreement of the parties, that allproduction employees of the Employer at its Detroit Lakes, Minne-sota, sub-branch, including truck drivers, but excluding office and cler-ical employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner received all the valid votes cast.Under these circum- 536DECISIONSOF NATIONALLABOR RELATIONS BOARDstances, we shall certify the Petitioner as the collective bargainingrepresentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that General Drivers, Helpers, Warehouse-men, Dairy Employees and Inside Workers Union, Local 115, A. F.of L., has been designated and selected by a majority of all productionemployees at the Detroit Lakes, Minnesota, sub-branch, plant of theFairmont Creamery Company, Moorehead, Minnesota, includingtruck drivers but excluding office and clerical employees and all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, as their representative for the purposesof collective bargaining, and that, pursuant to Section 9 (a) of theAct, the said organization is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.